Citation Nr: 0100177	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-08 863A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



REMAND

The veteran served on active duty from January 1981 to 
January 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The Board notes that the RO has characterized the issue as 
entitlement to service connection for PTSD.  However, this 
claim was previously denied in June 1996 and the veteran did 
not timely appeal that decision.  The RO subsequently found 
that new and material evidence was not submitted in its 
December 1997 rating decision.  The August 1998 rating 
decision does not address the issue of whether new and 
material evidence was submitted to reopen the claim, but 
rather addresses the issue on the merits.  The Board has a 
duty, under applicable law, to address the "new and material 
evidence" requirement in this claim.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  It 
is apparent that the RO found new and material evidence had 
been submitted and proceeded to address the claim on its 
merits in the June 1998 rating decision.  Although the RO did 
not advise the veteran regarding this issue, the Board finds 
that she has not been prejudiced by the RO's decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).   

Also, the Board notes that the veteran, and several medical 
treatment records, indicate that she has received individual 
therapy at a VA facility for her PTSD since 1994.  Those 
records are not of record.  Moreover, in a March 1999 letter, 
the veteran's treating VA psychologist noted that she was 
applying for Social Security Administration disability 
benefits in part on the basis of her diagnosed PTSD 
disability.  These relevant records are also not of record.  

The Board notes further that the veteran has supplied several 
written statements describing traumatic events she 
experienced in service.  Although the RO has sought to verify 
an inservice sexual assault on the veteran through both the 
National Personnel Records Center (NPRC) and U.S. Army Crime 
Records Center, there has been no development with the U.S. 
Armed Services Center for Research of Unit Records.  See 
Manual M21-1, Part III, 5.14(c) and Part VI, 7.46(c) (Feb. 
20, 1996); Patton v. West, 12 Vet. App. 272 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all pertinent 
treatment records for the veteran from VA 
Medical Center in Battle Creek, Michigan, 
dated from 1994 to the present.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.
3.  The RO should contact the veteran and 
request that she provide more specific 
facts, if she can, concerning the 
stressful events she claims to have 
experienced at Fort Dix in March or April 
1981, most specifically regarding Staff 
Sergeant Charles R. Thompson.  She should 
be asked to provide his unit assignment 
at Fort Dix, if possible, and the names 
of any other person she may have confided 
information concerning the alleged 
stressful incidents or the individual 
involved.

4.  After the above development, the RO 
should provide a copy of the veteran's 
response, as well as the information 
already obtained regarding Staff Sergeant 
Thompson to the U.S. Armed Services 
Center for Research of Unit Records 
(USACRUR) at 7798 Cissna Rd., 
Springfield, Virginia  22150-3197, and 
request that it attempt to verify whether 
the named individual was also stationed 
at Fort Dix as an AIT instructor at the 
same time the veteran was receiving her 
training there.  If the individual can be 
identified, the USASCRUR should be 
further requested to provide information 
regarding any inservice criminal 
proceedings in which the individual was 
involved as a defendant and the character 
of his discharge.  USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressor.

5.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor it determined is established by 
the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

6.  After completing the above actions, 
if the RO determines that a stressor has 
been verified, the veteran should be 
afforded a VA psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.  The veteran's claims file 
must be made available to the examiner 
for review.  The examiner is requested to 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If a PTSD diagnosis is 
deemed appropriate, the examiner should 
offer an opinion as to whether the PTSD 
symptomatology is related to one or more 
of the in-service stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.

7.  After completing any necessary 
development in addition to that specified 
above, the RO should adjudicate the issue 
of entitlement to service connection for 
PTSD, to include consideration of MANUAL 
M21-1, Part III, 5.14(c) and Patton v. 
West, 12 Vet. App 272 (1999). 

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Thereafter, the case 
should be returned to the Board, if in 
order.  
The purpose of this remand is to obtain additional 
development, afford the veteran due process of law, and to 
comply with applicable VA regulations.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
  


		
	 K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals
 

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





